NAPTON, J.
After the payment of the liens upon this boat-from the proceeds of its sale, there was still a surplus, and the question in this case was, Whether the claim of Herbert, the clerk of the boat, should be paid out of the surplus. The statute requires the surplus to be'distributed among the creditors of the boat.(a) The clerk’s wages are not a lien upon the boat under our act; on the contrary they are expressly excepted in the enumeration of liens. Rev. Code, 1845, p. 181, § 2. This claim can then be only a personal demand against the owners. We, therefore, are of opinion that the claim should not have been allowed. Judgment reversed and cause remanded.

(a) See Hore v. Steamboat “Attakapas,” 11 Mo. R. 107, and note.